Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An illumination window comprising a first transparent plate member; a second transparent plate member disposed in substantially parallel to the first transparent plate member and disposed on an indoor side of the first transparent plate member; a transparent prism disposed between the first transparent plate member and the second transparent plate member is known. See for example Kanada (U.S. Patent No. 5650875).

The prior art does not teach a ceiling illumination window comprising, in combination with the additionally recited elements, a first transparent plate member; a second transparent plate member disposed in substantially parallel to the first transparent plate member and disposed on an indoor side of the first transparent plate member; a transparent prism disposed between the first transparent plate member and the second transparent plate member; a reflection member disposed in contact with or separated from a first predetermined surface of the transparent prism, wherein the transparent prism is installed to enable light incident at an angle relative to a normal line to the first transparent plate member, which is equal to or greater than a predetermined angle, to be reflected at a second predetermined surface different from the first predetermined surface using a critical angle at the second predetermined surface; wherein the transparent prism emits light toward an indoor ceiling side in two or more types of optical paths having different reflection times using reflection on at least one of a surface of the transparent prism and the reflection member when light is incident at an angle relative to the normal line, which is equal to or greater than the predetermined angle; and wherein when light is .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852